By the Court:
—It would occasion infinite trouble and confusion were the defendant’s doctrine to be admitted, and it is impossible to say where the mischief would end. It is true, that before a jury, proof may be made of the consideration, and of the time of delivering a bond; but this act of Assembly which, in particular cases, grants a delay of execution to the defendant, upon the tender of the interest and costs, must, surely, at the same time, recognize the written instruments as conclusive evidence of the contract; and we can enquire no farther.
Wilcocks took nothing by his motion.